Case 1:19-cv-00500-DDD-MEH Document 76 Filed 12/23/20 USDC Colorado Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Daniel D. Domenico

        Civil Action No. 1:19-cv-00500-DDD-MEH

        DONELL J. BLOUNT, SR.,

                Plaintiff,
        v.

        C/O MARIN, C/O ZENDEJAS, C/O NORMAN, CAPTAIN NORMAN
        MACINTOSH, LT. CORREY HARRIS, C/O BEAULIEU, LT. CAMP,
        and LT. KING,

                Defendants.


                    ORDER ADOPTING MAGISTRATE JUDGE’S
                            RECOMMENDATION


             Before the court is the recommendation (Doc. 73) of United States
        Magistrate Judge Michael E. Hegarty that the court grant Defendants’
        motion for summary judgment (Doc. 38). The recommendation states
        that objections to the recommendation must be filed within fourteen
        days after its service on the parties. (Doc. 73 at 27 n.6 (citing 28 U.S.C.
        § 636(b)(1); Fed. R. Civ. P. 72(b); and In re Griego, 64 F.3d 580, 583 (10th
        Cir. 1995).) The recommendation was docketed September 2, 2020, and
        Plaintiff Donell Blount Sr. submitted objections dated September 21,
        2020, that were docketed on September 28, 2020. Doc. 74. For the fol-
        lowing reasons, the court overrules Mr. Blount’s objections, adopts
        Judge Hegarty’s Report and Recommendation, and grants Defendants’
        motion for summary judgment.




                                           -1-
Case 1:19-cv-00500-DDD-MEH Document 76 Filed 12/23/20 USDC Colorado Page 2 of 10




                               STANDARD OF REVIEW

           When a magistrate judge issues a recommendation on a dispositive
        matter, Federal Rule of Civil Procedure 72(b)(3) requires the district
        court judge to “determine de novo any part of the magistrate judge’s
        [recommendation] that has been properly objected to.” In conducting its
        review, “[t]he district judge may accept, reject, or modify the recom-
        mended disposition; receive further evidence; or return the matter to the
        magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3). An objec-
        tion is proper if it is filed within fourteen days of the magistrate judge’s
        recommendations and specific enough to enable the “district judge to fo-
        cus attention on those issues—factual and legal—that are at the heart
        of the parties’ dispute.” United States v. 2121 East 30th Street, 73 F.3d
        1057, 1059 (10th Cir. 1996) (quoting Thomas v. Arn, 474 U.S. 140, 147
        (1985)). In the absence of a timely and specific objection, “the district
        court may review a magistrate’s report under any standard it deems ap-
        propriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991); see
        also Fed. R. Civ. P. 72 Advisory Committee’s Note (“When no timely ob-
        jection is filed, the court need only satisfy itself that there is no clear
        error on the face of the record in order to accept the recommendation.”).

                                         ANALYSIS

             I.   Timeliness

           As a preliminary matter, Mr. Blount’s objections are untimely. The
        objections are dated September 21, 2020, and they were docketed on
        September 28, 2020. Either date is beyond the fourteen-day time limit
        within which Rule 72 permits a party to object to a magistrate judge’s
        ruling a on a dispositive error. This failure to timely submit objections,
        combined with a lack of clear error in Judge Hegarty’s report and rec-
        ommendation, is sufficient basis by itself to overrule Mr. Blount’s


                                           -2-
Case 1:19-cv-00500-DDD-MEH Document 76 Filed 12/23/20 USDC Colorado Page 3 of 10




        objections and adopt the recommendation. See Summers v. Utah, 927
        F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v. Arn, 474 U.S. 140,
        150, 154 (1985)).

            II.   De Novo Review

           Even if his objections weren’t untimely, de novo consideration of
        Judge Hegarty’s recommendation yields the same result. For purposes
        of that review, the court will not retread the background carefully ex-
        plained by Hegarty in his report and recommendation. In short, Mr.
        Blount asserts constitutional claims for deliberate indifference, exces-
        sive force, and retaliation for exercising his right to access to the courts
        based on three incidents: (1) his inadvertent exposure to pepper spray
        while he was lifting weights at the Sterling Correctional Facility; (2) ex-
        cessive force when Defendant Officer Harris shoved Mr. Blount against
        a wall and handcuffed him; and (3) retaliation when Defendant Officers
        Camp and King confiscated his kufi.

                     A. Mr. Blount’s Objections to the Facts

           Mr. Blount first objects to five facts stated in the recommendation’s
        fact section: paragraphs 26, 28, 33, 36, and 39. The recommendation
        prefaced its recitation of the facts as including only those facts that were
        “undisputed” and “viewed in the light most favorable” to Mr. Blount.
        Doc. 73 at 2. None of Mr. Blount’s factual objections merit rejection of
        Defendants’ motion for summary judgment.

           Paragraph 26 of the fact section says, “The abdomen bruising and
        the pain from the tight handcuffs were Blount’s only injuries from being
        pushed up against the wall on July 10, 2017.” Doc. 73 at, ¶ 26. Although
        Mr. Blount says “this fact is in sharp[] dispute,” Doc. 74 at 1, his main
        objection appears to be that Judge Hegarty didn’t sufficiently emphasize



                                           -3-
Case 1:19-cv-00500-DDD-MEH Document 76 Filed 12/23/20 USDC Colorado Page 4 of 10




        the way being pushed up to the wall and coat hooks (a fact which was
        addressed by Judge Hegarty in the previous paragraph—paragraph 25)
        and having the handcuffs tightened down caused him pain. In other
        words, Mr. Blount does not dispute the fact as such, but the language
        used by Magistrate Judge Hegarty in his description. This is an insuffi-
        cient basis to reject the recommendation.

           Paragraph 28 of the fact section says, “On October 3, 2017, while
        walking in the corridor outside Dining Hall 2 at the BVCC, Defendant
        Captain King encountered Blount and noticed that his kufi was hanging
        below his baseball cap by about a half an inch to an inch.” Doc. 73 at,
        ¶ 28. Mr. Blount objects to this fact on the basis that the encounter never
        happened; that Defendant Camp was the one who took Mr. Blount’s
        Kufi; that that confiscation occurred on September 30, 2017; and that
        the October 3 event was fabricated by Defendants to “cover up” their
        actions. Doc. 74 at 2. Yet the factual support Mr. Blount relies on for this
        assertion, his declaration, recites a nearly identical event that merely
        recasts the day (from October 3 to September 30) and the prison official
        (from King to Camp). Doc. 55 at 21–22, ¶ 3. Mr. Blount points to no rea-
        son why the outcome of Defendants’ motion should be different based on
        his slightly different version of the facts. And in any event, Mr. Blount
        appears to have admitted in his response in opposition to Defendants’
        motion for summary judgment that the facts as recited by the recom-
        mendation were not in dispute: he relied on prison documents stating
        that Officer King confiscated Mr. Blount’s Kufi on October 3, 2017. Doc.
        55 at 27.

           Paragraph 33 of the recommendation’s fact section says, “According
        to Blount, King and Camp confronted him together on September 30,
        2017, confiscated the kufi saying they knew Blount had a ‘well-publi-
        cized’ lawsuit against the CDOC and saw the legal mail package Blount


                                           -4-
Case 1:19-cv-00500-DDD-MEH Document 76 Filed 12/23/20 USDC Colorado Page 5 of 10




        received from his attorney the day before, and refused to return the kufi
        when Blount later asked for it.” Doc. 73 at 7, ¶ 33. Mr. Blount objects to
        this fact because it omits several details he included in his declaration
        in support of his opposition to Defendants’ motion. Doc. 74 at 3. Yet Mr.
        Blount fails to explain how the omitted details (that this allegedly was
        his first encounter with Officers King and Camp) require a different out-
        come.

           Paragraph 36 of the fact section says, “Responses to Blount’s griev-
        ances regarding the September 30, 2017 kufi incident, dated October 25,
        2017 and December 22, 2017, informed Blount of how he could obtain
        his kufi—i.e., by requesting it from King. King attests that Blount never
        requested the kufi from him.” Doc. 73 at 7, ¶ 36. Mr. Blount objects to
        this fact because he filled out a prison grievance form, stating “I want
        my kufi back.” Doc. 38-13. But that same form told Mr. Blount all he had
        to do to receive it back was ask the officer who confiscated the Kufi for
        its return. Id. And Mr. Blount does not dispute that he never asked Of-
        ficer King, or Office Harris for that matter, for the return of his kufi.

           Finally, paragraph 39 of the recommendation’s fact section says,
        “Blount believes that, as a Muslim, he must cover his head ‘as much as
        possible’ when he prays.” Doc. 73 at 8, ¶ 39. Mr. Blount doesn’t object to
        this fact or explain how it affected the outcome of recommendation in
        any material way. Rather he makes clear that he “believes that nothing
        can replace his kufi as proper headgear.” Doc. 74 at 4. The court accepts
        this assertion, but, like his other factual objections, it is an insufficient
        basis to deny Defendants’ motion for summary judgment.




                                            -5-
Case 1:19-cv-00500-DDD-MEH Document 76 Filed 12/23/20 USDC Colorado Page 6 of 10




                     B. Mr. Blount’s Objections on His Claim for Deliber-
                        ate Indifference

           Mr. Blount objects to Judge Hegarty’s ruling that Defendants were
        not deliberately indifferent to his serious medical needs. Doc. 73 at 16;
        Doc. 74 at 4–9. Mr. Blount argues the record establishes that, at a min-
        imum, Defendants Officers Webb, MacIntosh, and Marin did not provide
        him any medical care at all after he was exposed to pepper spray while
        lifting weights and that he was obviously suffering a serious medical
        event. Doc. 74 at 4. But he doesn’t deny that Defendant Officers MacIn-
        tosh and Marin escorted him to his cell so he could take his asthma in-
        haler or that there is any evidence in the record to contradict Judge He-
        garty’s finding that Defendants were not aware of a “known or obvious”
        risk of serious harm after they helped Mr. Blount. Doc. 73 at 15–16. Be-
        ing inadvertently exposed to pepper spray was undoubtedly extremely
        uncomfortable for Mr. Blount, even potentially life-threatening given his
        asthma. But he has presented the court with no evidence that Defend-
        ants’ response to that exposure was deliberately indifferent. Mr. Blount
        argues that, while Defendants addressed any adverse cardiovascular re-
        action he might have had, they didn’t do anything to address the burn-
        ing sensation he experienced. Doc. 74 at 6. But Mr. Blount still has failed
        to present evidence that Defendants were “aware of facts from which the
        inference could be drawn that a substantial risk of serious harm exists,
        and [they] must also draw the inference.” Mata v. Saiz, 427 F.3d 745,
        751 (10th Cir. 2005) (citations omitted). The Defendants helped Mr.
        Blount take his inhaler and return to his cell, and there is no evidence
        that they should’ve been aware that more medical treatment was
        needed. The court won’t overrule the magistrate judge’s recommenda-
        tion on this claim.




                                           -6-
Case 1:19-cv-00500-DDD-MEH Document 76 Filed 12/23/20 USDC Colorado Page 7 of 10




                     C. Mr. Blount’s Objections on his Claim for Exces-
                        sive Force

           Magistrate Judge Hegarty concluded that Defendants were entitled
        to summary judgment on Mr. Blount’s claim of excessive force because
        the force used—Office Harris allegedly shoved Mr. Blount against the
        wall and handcuffed him tightly when Mr. Blount became agitated, ini-
        tially refused to sit down when told to do so, and talked back to Defend-
        ant Harris when Harris told Mr. Blount to sit down—was de minimis
        and necessary to restore prison order. Doc. 73 at 17–18. Mr. Blount ar-
        gues that this misstates the factual record presented in the light most
        favorable to him. Doc. 73 at 10. But Mr. Blount does not dispute the
        essential material facts: that he got up to leave, Officer Harris told him
        to sit down, Mr. Blount refused and asked Officer Harris why Mr. Blount
        had to do so, at which point Office Harris pushed him against the wall
        and handcuffed Mr. Blount. Id.

           Judge Hegarty was correct that even if Officer Harris’s action was
        “malevolent,” that fact alone is not enough to amount to cruel and unu-
        sual punishment. Doc. 73 at 18 (quoting Hudson v. McMillian, 503 U.S.
        1, 9 (1992)). “Not every push or shove, even if it may later seem unnec-
        essary in the peace of a judge’s chambers, violates a prisoner's constitu-
        tional rights.” Marshall v. Milyard, 415 F. App’x 850, 852–53 (10th Cir.
        2011) (quoting Hudson, 503 U.S. at 9). Indeed, the Tenth Circuit has
        noted with approval the Seventh Circuit’s holding in Dewalt v. Carter,
        224 F.3d 607, 610–11 (7th Cir. 2000), that an officer shoving a prisoner
        into a doorframe after the prisoner called the officer unprofessional was
        not cruel and unusual punishment. Marshall, 415 Fed. App’x at 853 (cit-
        ing Dewalt). So too here. To be sure, shoving and other malevolent acts
        should not be the norm for prison discipline. But it’s all too easy to Mon-
        day-morning quarterback a prison official’s conduct from the calm of a



                                           -7-
Case 1:19-cv-00500-DDD-MEH Document 76 Filed 12/23/20 USDC Colorado Page 8 of 10




        judge’s chambers. And the isolated incident alleged by Mr. Blount does
        not arise to the level of a constitutional violation.

           III.      Mr. Blount’s Objections on the Free Exercise and Equal
                     Protection Claims

           Magistrate Judge Hegarty concluded that Mr. Blount had failed to
        demonstrate specific facts to support the claim that the Defendants’ con-
        fiscation of his kufi would chill a person of ordinary firmness to engage
        in continued litigation against Defendants. Doc. 73 at 22. Judge Hegarty
        thus recommended that judgment be entered in favor of Defendants on
        Mr. Blount’s claim for retaliation under the First and Fourteenth
        Amendments. Id. Mr. Blount objects to this recommendation on three
        primary bases.

            First, he argues that “even minimal infringement of upon First
        Amendment values constitutes irreparable injury.” Doc. 74 (quoting
        Newsom v. Norris, 888 F.2d 371, 378 (6th Cir. 1989)). But the principle
        Mr. Blount cites from Newsom arose in a different context: whether a
        plaintiff had demonstrated irreparable harm so as to be entitled to a
        preliminary injunction. By contrast, Judge Hegarty identified the rele-
        vant legal standard for Mr. Blount’s claim of retaliation:

                  Government retaliation against a plaintiff for exercising
                  his or her First Amendment rights may be shown by prov-
                  ing the following elements: (1) that the plaintiff was en-
                  gaged in constitutionally protected activity; (2) that the de-
                  fendant’s actions caused the plaintiff to suffer an injury
                  that would chill a person of ordinary firmness from contin-
                  uing to engage in that activity; and (3) that the defendant’s
                  adverse action was substantially motivated as a response
                  to the plaintiff’s exercise of constitutionally protected con-
                  duct.

        Requena v. Roberts, 893 F.3d 1195, 1211 (10th Cir. 2018), cert. de-
        nied, 139 S. Ct. 800 (2019). So, while Mr. Blount is correct that minimal


                                              -8-
Case 1:19-cv-00500-DDD-MEH Document 76 Filed 12/23/20 USDC Colorado Page 9 of 10




        infringement of First Amendment rights is irreparable injury, that does
        not mean it meets the higher standard required for this claim.

           Second, Mr. Blount argues that the recommendation failed to give
        adequate weight to the mental anguish he suffered as a result of the
        confiscation of his kufi. Doc. 74 at 17. For support, Mr. Blount again cites
        a decision from a different—and thus inapposite—context: Justice
        Blackmun’s concurrence in Hudson v. McMillan, 503 U.S. 1, 14 (1992).
        Justice Blackmun explained that psychological harm could constitute
        injury for purposes of a claim for excessive force, not retaliation. Id. at
        16. And while the court doesn’t doubt that Mr. Blount suffered mental
        anguish after Defendants confiscated his kufi, he does not dispute the
        conclusions that he persisted in his religious practice and his lawsuits
        against the prison, and thus was not chilled by the interaction. Doc. 73
        at 22–23 (citing Smith v. Plati, 258 F.3d 1167, 1177 (10th Cir. 2001)
        (“Smith’s persistence in maintaining his website offers some evidence
        that Plati’s actions did not prevent such private speech.”)). So, while Mr.
        Blount may have been harmed by the confiscation of his kufi, the recom-
        mendation is correct that he has not shown that that action, in this con-
        text, would deter a person of ordinary firmness from exercising his
        rights.

           Third, Mr. Blount reiterates his objection to paragraphs 33 and 36 of
        the recommendation’s fact section. For the reasons described above,
        those objections are insufficient to overrule the recommendation.




                                           -9-
Case 1:19-cv-00500-DDD-MEH Document 76 Filed 12/23/20 USDC Colorado Page 10 of 10




                                      CONCLUSION

            Accordingly, it is ORDERED that:

            The Report and Recommendation on Defendants’ motion for sum-
         mary judgment (Doc. 73) is ACCEPTED and ADOPTED; and

            Defendants’ motion (Doc. 38) is GRANTED. The clerk is directed to
         enter judgment in favor of Defendants and close the case.

         DATED: December 23, 2020           BY THE COURT:




                                            Hon. Daniel D. Domenico




                                          - 10 -
